 1 JACKLIN CHOU LEM (CABN 255293)
   CHRISTOPHER J. CARLBERG (CABN 269242)
 2 NOLAN J. MAYTHER (CABN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Rm. 10-0101
   San Francisco, CA 94102-3478
 5 Telephone: (415) 934-5300
   Fax: (415) 934-5399
 6 Email: jacklin.lem@usdoj.gov
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         2:17-CR-00188-JAM

11                                                     Order Authorizing Disclosure of Taxpayer
     v.                                                Return Information; and Protective Order
12
     KENNETH KEYES, and
13   LEROY WEBER,

14   Defendants.

15

16

17

18                                                 ORDER
19          Upon motion of the government and for good cause shown, IT IS HEREBY ORDERED that:

20          1.     The government, pursuant to Title 26, United States Code, Section 6103(i)(4)(A), may

21 disclose to defendants Kenneth Keyes, Leroy Weber, and their attorneys, Webco Construction, Inc., and

22 Leroy Weber’s “returns” and “return information” from the taxable year 2012 in order to satisfy its

23 obligations pursuant to Rule 16 of the Federal Rules of Criminal Procedure, 18 U.S.C. § 3500, and

24 Brady v. Maryland and its progeny. For purposes of this Order, “return” and “return information” shall

25 be defined as set forth in Section 6103.

26 ///
27 ///

28 ///
     DISCLOSURE ORDER AND PROTECTIVE ORDER                                                          1
 1 IT IS FURTHER ORDERED that:
 2          3.      Defendants Kenneth Keyes, Leroy Weber, and their attorneys, and all other individuals or

 3 entities assisting defendants who receive materials in connection with this case are prohibited from
 4 directly or indirectly providing access to, or otherwise disclosing “returns” or “return information” as
 5 defined in Section 6103. Authorized use of returns and return information related to the defense of this
 6 criminal case shall include showing and discussing such materials with government and defense
 7 witnesses. Defendants and their attorneys are to use the returns and return information produced to them
 8 pursuant to this Order only for the specific purpose of preparing or presenting a defense in this matter
 9 unless specifically authorized by the Court.
10          4.      Defendants Kenneth Keyes, Leroy Weber, and their attorneys, and all other individuals or

11   entities who receive returns or return information in connection with this case, shall maintain all returns

12   and return information in a manner consistent with the terms of this Order. Returns and return

13   information produced to the defense after entry of this Order shall be stored in a secure manner in boxes,

14   files, or folders marked “UNDER PROTECTIVE ORDER - DO NOT DISCLOSE.” Electronic
15   materials containing protected information produced to the defense and printouts obtained from such

16   electronic materials shall be handled in the same matter.

17          5.      Defendants Kenneth Keyes and Leroy Weber, and their attorneys are required to give a

18   copy of this Order to all individuals or entities engaged or consulted by the defense in preparation for

19   trial in this case. A violation of this Order by defendants Kenneth Keyes, Leroy Weber, and their

20   attorneys, or others may result in contempt of court proceedings or other civil or criminal sanctions.
21          6.      Within 90 days of the conclusion of this case, including all related appeals, all documents

22   containing returns or return information produced pursuant to this Order, and all copies thereof (other
23   than exhibits of the Court), shall be returned to the Antitrust Division of the United States Department of

24   Justice. Alternatively, defendants Kenneth Keyes, Leroy Weber, and their attorneys may inform the

25   Antitrust Division in writing that all such copies have been destroyed.

26 ///
27 ///

28 ///


     DISCLOSURE ORDER AND PROTECTIVE ORDER                                                               2
 1         7.     The provisions of this Order shall not terminate at the conclusion of this criminal

 2 prosecution.
 3         IT IS SO ORDERED.

 4

 5 Dated: January 27, 2020.
 6
 7                                                      Respectfully submitted,

 8
                                                        /s/        Nolan J. Mayther
 9                                                      JACKLIN CHOU LEM
                                                        CHRISTOPHER J. CARLBERG
10                                                      NOLAN J. MAYTHER
11                                                      Trial Attorneys
                                                        United States Department of Justice
12                                                      Antitrust Division
13
14
     Dated: January 27, 2020
15

16                                                      /s/ Kendall J. Newman
                                                      THE HONORABLE KENDALL J. NEWMAN
17                                                    UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

     DISCLOSURE ORDER AND PROTECTIVE ORDER                                                              3
